                                   1

                                   2

                                   3

                                   4                            UNITED STATES DISTRICT COURT

                                   5                           NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7   TERESA AGUIRRE,                          Case No. 16-cv-05564-HSG
                                   8              Plaintiff,                    [DRAFT SUBSTANTIVE] FINAL JURY
                                                                                INSTRUCTIONS
                                   9         v.

                                  10   THE STATE OF CALIFORNIA, et al.,
                                  11              Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                        Final Jury Instruction No. _ Re:
                                   1                                 Elements of FMLA Interference Claim
                                   2

                                   3          To succeed on her FMLA claims against the State of California, Ms. Mills, or Ms. Huss,

                                   4   Ms. Aguirre must prove each of the following facts by a preponderance of the evidence as to each

                                   5   Defendant:

                                   6      1. That Ms. Aguirre was eligible for the FMLA’s protections. This element is established;

                                   7      2. That Ms. Aguirre’s employer was covered by the FMLA. This element is established;

                                   8      3. That Ms. Aguirre was entitled to leave under the FMLA. This element is established;

                                   9      4. That Ms. Aguirre provided sufficient notice to the Defendant of her intent to take leave;

                                  10          and

                                  11      5. That the Defendant denied Ms. Aguirre FMLA benefits to which she was entitled.

                                  12          For the fifth element, you must determine whether the Defendant interfered with,
Northern District of California
 United States District Court




                                  13   restrained, or denied Ms. Aguirre’s exercise of or attempt to exercise her FMLA rights by

                                  14   requiring her to report to the Marysville location by 12:30 p.m. each day.

                                  15          You do not need to find that the Defendant intentionally interfered with, restrained, or

                                  16   denied Ms. Aguirre’s use of her right to unpaid leave. The question is not whether the Defendant

                                  17   acted with bad intent, but rather whether Ms. Aguirre was entitled to leave and the Defendant

                                  18   interfered with, restrained, or denied the exercise of that leave.

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
                                                                         Final Jury Instruction No. _ Re:
                                   1                                  Elements of CFRA Interference Claim
                                   2

                                   3          To succeed on her CFRA claims against the State of California, Ms. Mills, or Ms. Huss,

                                   4   Ms. Aguirre must prove each of the following facts by a preponderance of the evidence as to each

                                   5   Defendant:

                                   6          1. That Ms. Aguirre was eligible for family care leave. This element is established;

                                   7          2. That Ms. Aguirre requested leave to care for her father, who had a serious health

                                   8                condition. This element is established;

                                   9          3. That Ms. Aguirre provided reasonable notice to the Defendant of her need for family

                                  10                care leave, including its expected timing and length;

                                  11          4. That the Defendant interfered with, restrained, or denied Ms. Aguirre’s exercise of or

                                  12                attempt to exercise her family care leave rights;
Northern District of California
 United States District Court




                                  13          5. That Ms. Aguirre was harmed; and

                                  14          6. That the Defendant’s conduct was a substantial factor in causing Ms. Aguirre’s harm.

                                  15          For the fourth element, you must determine whether the Defendant interfered with,

                                  16   restrained, or denied Ms. Aguirre’s exercise of or attempt to exercise her family care leave rights

                                  17   by requiring her to report to the Marysville location by 12:30 p.m. each day.

                                  18          For the sixth element, a substantial factor in causing harm is a factor that a reasonable

                                  19   person would consider to have contributed to the harm. It must be more than a remote or trivial

                                  20   factor. It does not have to be the only cause of the harm. Conduct is not a substantial factor in

                                  21   causing harm if the same harm would have occurred without that conduct.

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
                                                                       Final Jury Instruction No. _ Re:
                                   1                                    Reasonable Person Standard
                                   2

                                   3          You must determine whether the State of California, Ms. Mills, and/or Ms. Huss interfered

                                   4   with or discouraged Ms. Aguirre’s use of her FMLA and/or CFRA leave in a way that would have

                                   5   dissuaded a similarly situated employee of ordinary resolve from exercising or attempting to

                                   6   exercise his or her FMLA and/or CFRA rights.

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
                                                                       Final Jury Instruction No. _ Re:
                                   1                                          Damages – Proof
                                   2

                                   3          It is the duty of the Court to instruct you about the measure of damages. By instructing you

                                   4   on damages, the Court does not mean to suggest for which party your verdict should be rendered.

                                   5          If you find for Ms. Aguirre, on either her FMLA claim or her CFRA claim, or on both

                                   6   claims, you must determine her damages. Ms. Aguirre has the burden of proving damages by a

                                   7   preponderance of the evidence. Damages means the amount of money that will reasonably and

                                   8   fairly compensate Ms. Aguirre for any injury you find was caused by the State of California, Ms.

                                   9   Mills, or Ms. Huss.

                                  10          It is for you to determine what damages, if any, have been proved.

                                  11          Your award must be based upon evidence and not upon speculation, guesswork or

                                  12   conjecture.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       5
                                                                       Final Jury Instruction No. _ Re:
                                   1                                        Damages – Mitigation
                                   2

                                   3          Ms. Aguirre has a duty to use reasonable efforts to mitigate damages. To mitigate means to

                                   4   avoid or reduce damages.

                                   5          The Defendants have the burden of proving by a preponderance of the evidence:

                                   6          1. that Ms. Aguirre failed to use reasonable efforts to mitigate damages; and

                                   7          2. the amount by which damages would have been mitigated.

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       6
                                                                         Final Jury Instruction No. _ Re:
                                   1                                            Damages – FMLA
                                   2

                                   3             The damages calculation is different under the FMLA and CFRA. I will first instruct you

                                   4   on how to calculate damages if you find a violation of the FMLA, and then on how to calculate

                                   5   damages if you find a violation of the CFRA.

                                   6             If you find that Ms. Aguirre has proved each element she must prove to succeed on her

                                   7   FMLA claim, you must decide the issue of her damages.

                                   8             The measure of damages for Ms. Aguirre is either lost wages and benefits or other

                                   9   expenses incurred because of the FMLA violation. Ms. Aguirre can recover lost wages and

                                  10   benefits, or she can recover other expenses incurred because of the State of California, Ms. Mills,

                                  11   or Ms. Huss’s actions—but not both.

                                  12             If Ms. Aguirre proved that she lost wages or benefits because of the FMLA violation, then
Northern District of California
 United States District Court




                                  13   Ms. Aguirre may recover net lost wages and benefits.

                                  14             If you find that Ms. Aguirre did not directly lose pay or benefits because of the FMLA

                                  15   violation, then you may award Ms. Aguirre the actual monetary loss that directly resulted from the

                                  16   FMLA violation. This amount of damages cannot exceed 12 weeks of Ms. Aguirre’s wages or

                                  17   salary.

                                  18             Lastly, the FMLA does not allow Ms. Aguirre to recover for any mental or emotional

                                  19   distress or pain and suffering that may have been caused by the FMLA violation. But Ms. Aguirre

                                  20   may recover lost wages for missed work due to mental or emotional distress caused by a wrongful

                                  21   interference with her FMLA leave.

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          7
                                                                         Final Jury Instruction No. _ Re:
                                   1                                            Damages – CFRA
                                   2

                                   3            If you find that Ms. Aguirre has proved each element she must prove to succeed on her

                                   4   CFRA claim, you must decide the issue of her damages.

                                   5            The damages claimed by Ms. Aguirre for the harm caused by the CFRA violation fall into

                                   6   two categories, called economic damages and noneconomic damages. You will be asked on the

                                   7   verdict form to state the two categories of damages separately.

                                   8            The following is the specific item of economic damages claimed by Ms. Aguirre:

                                   9            1. Ms. Aguirre’s past lost earnings.

                                  10            To recover damages for past lost earnings, Ms. Aguirre must prove the amount of the

                                  11   wages that she has lost.

                                  12            The following are the specific items of noneconomic damages claimed by Ms. Aguirre:
Northern District of California
 United States District Court




                                  13            1. Past and future mental suffering;

                                  14            2. Loss of enjoyment of life;

                                  15            3. Physical impairment;

                                  16            4. Inconvenience;

                                  17            5. Grief;

                                  18            6. Anxiety;

                                  19            7. Humiliation; and

                                  20            8. Emotional distress.

                                  21            No fixed standard exists for deciding the amount of these noneconomic damages. You

                                  22   must use your judgment to decide a reasonable amount based on the evidence and your common

                                  23   sense.

                                  24            To recover for mental suffering, loss of enjoyment of life, physical impairment,

                                  25   inconvenience, grief, anxiety, humiliation, and other emotional distress, Ms. Aguirre must prove

                                  26   that she is reasonably certain to suffer that harm.

                                  27            For future mental suffering, loss of enjoyment of life, physical impairment, inconvenience,

                                  28   grief, anxiety, humiliation, and other emotional distress, determine the amount in current dollars
                                                                                             8
                                   1   paid at the time of judgment that will compensate Ms. Aguirre for future mental suffering, loss of

                                   2   enjoyment of life, physical impairment, inconvenience, grief, anxiety, humiliation, and other

                                   3   emotional distress.

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        9
